Citation Nr: 1602695	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  10-24 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine disorder, claimed as lower back problems, to include as secondary to service-connected hypertension.


REPRESENTATION

Veteran represented by:	Robert Foley, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1966 to August 1970, including combat service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which, in pertinent part, denied the Veteran's claim for service connection for a low back condition.

In November 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at the RO (Travel Board).  A transcript of that hearing has been associated with the claims file.  A copy of this hearing transcript was provided to the Veteran, per his request, in May 2013.

This appeal was previously remanded by the Board in April 2014 for further development.

In May 2015, the Veteran's attorney requested 60 days to submit additional evidence.  The Board is remanding the Veteran's claim for service connection for a low back condition.  As such, the Veteran will have another opportunity to submit any additional evidence upon remand.

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran contends that his current lumbar spine disorder was the result of an in-service injury, specifically during a combat mission when he was struck in the back with a bullet, or was caused or aggravated by his service-connected hypertension.

The Board's April 2014 remand instructed that a VA examination be obtained to determine the nature and etiology of the Veteran's lumbar spine disorder.  Specifically, the remand instructed that the examiner opine as to whether the Veteran had developed a lumbar spine disorder, whether it had its onset during service, whether it was caused by service, whether it was caused or aggravated by the Veteran's service-connected hypertension, and whether any arthritis manifested within one year of service.  

The June 2014 VA examiner diagnosed the Veteran with degenerative disc disease in the lumbosacral spine, with transitional vertebra.  The examiner explained that transitional verbetra are congenital spinal anomalies defined as either sacralization of the lowest lumbar segment or lumbarization of the most superior sacral segment of the spine.  The VA examiner opined that there was no objective evidence that the claimed back condition was related in any way to active military service.  However, the examiner did not specifically opine as to whether the degenerative disc disease had its onset during service, manifested within one year of service, or was caused by service, to include the Veteran's in-service injury.  The examiner also did not address whether the Veteran's back conditions were caused or aggravated by the Veteran's service-connected hypertension.  

In addition, as to the Veteran's transitional vertebra, the VA's Office of General Counsel has distinguished between congenital or developmental defects, for which service connection is precluded by regulation, and congenital or hereditary diseases, for which service connection may be granted, if initially manifested in or aggravated by service.  See VAOPGCPREC 82-90, VAOPGCPREC 67-90.  A defect differs from a disease in that the former is "more or less stationary in nature" while the latter is "capable of improving or deteriorating."  Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009) (quoting VAOPGCPREC 82-90).  A medical opinion is needed to determine the proper category for the Veteran's transitional vertebra diagnosis and thereafter to apply the appropriate standards.

Because the instructions of the April 2014 remand were not complied with and additional issues raised by the June 2014 VA examiner's diagnoses of the Veteran's low back disorder require medical opinion, the matter must be remanded for development and adjudicatory action.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with remand orders); Quirin v. Shinseki, 22 Vet. App. 390, 395 (2009) (remanding for a medical examination to determine whether a condition is a defect or disease).

The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2015).

Finally, updated VA treatment records dated from April 2014 to the present that are not already associated with the claims file should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's updated treatment records from the Gainesville and/or Lake City VA Medical Centers (VAMCs) dated from April 2014 to the present that are not already of record.  All efforts to obtain these records should be documented in the claims file.  If no such records are available, the Veteran should be so informed and also told of the efforts to obtain the records.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all pertinent, outstanding private (non-VA) records.

3.  If the Veteran responds, obtain all identified evidence following the procedures set forth in 38 C.F.R. § 3.159 (2015).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

4.  Following the completion of the above development, the Veteran should be afforded a new VA examination to determine the nature and etiology of claimed lumbar spine disorder.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner is requested to provide an opinion as to the following questions:

(a)  For any diagnosed disorder that is neither a congenital defect or disease, to include degenerative disc disease in the lumbosacral spine, is it at least as likely as not (50 percent or greater probability) that the low back disorder was caused by service or incurred during service?  The examiner should opine as to all such disorders that have been present at any time since October 2008.

(b)  For any diagnosed disorder that is neither a congenital defect or disease, to include degenerative disc disease in the lumbosacral spine, is it at least as likely as not (50 percent or greater probability) that the low back disorder was caused OR aggravated by the Veteran's service-connected hypertension?  If aggravation (an increase in disability beyond the natural progress of the disease) is found, the examiner should identify that aspect of the disability which is attributable to aggravation caused by the service-connected hypertension.  

(c)  Was any arthritis of the back, to include degenerative disc disease in the lumbosacral spine, manifested within one year of the Veteran's discharge (i.e., August 1971)?  

(d)  Does the Veteran have a congenital defect or disease of the low back?  [For VA purposes, a defect differs from a disease in that the former is "more or less stationary in nature" while the latter is "capable of improving or deteriorating."  Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009) (quoting VA Gen. Coun. Prec. 82-90 (July 18, 1990)).]  The examiner should opine as to all such defects or diseases that have been present at any time since October 2008.  In answering this question, the examiner is directed to discuss the June 2014 VA examiner's diagnosis of transitional vertebra and her definition of "congenital spinal anomalies defined as either sacralization of the lowest lumbar segment or lumbarization of the most superior sacral segment of the spine."

(e)  If the Veteran has a congenital or developmental defect, was this defect subject to a superimposed disease or injury during service?  If the answer is "Yes," please describe the resultant disability. 

(f)  If the Veteran has a congenital or developmental disease, did this disease, which was not noted upon entrance into service, "clearly and unmistakably" (obviously or manifestly) exist prior to the Veteran's entry into active duty service in June 1966?

If the congenital or developmental disease of the back clearly and unmistakably existed prior to service, was this disease "clearly and unmistakably" (obviously or manifestly) not aggravated by military service?  In this special context, "aggravation" has occurred where there is an increase in disability beyond the natural progress of the disease.

If the congenital or developmental disease of the back did not clearly and unmistakably exist prior to service and/or was not clearly and unmistakably not aggravated by military service, then assume for the purposes of answering the following question that the claimed condition did not exist prior to service.  Is it at least as likely as not (50 percent or greater probability) that such disease was incurred in or caused by an in-service injury, event, or disease? 

If the congenital or developmental disease of the back did not clearly and unmistakably exist prior to service and/or was not clearly and unmistakably not aggravated by military service, is it at least as likely as not (50 percent or greater probability) that the low back disorder was caused OR aggravated by the Veteran's service-connected hypertension?  If aggravation (an increase in disability beyond the natural progress of the disease) is found, the examiner should identify that aspect of the disability which is attributable to aggravation caused by the service-connected hypertension.

In answering all of the above questions, the examiner should accept as true the event described by the Veteran that he began to suffer back pain after being struck with a bullet that had traveled through his parachute and hit metal in his back equipment during a combat mission and that this incident resulted in a large bruise on his back.

A complete rationale must be provided for all opinions rendered.  If the reviewing clinician cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include any evidence received after the July 2014 supplemental statement of the case.  If the claim remains denied, the Veteran and his attorney should be issued another supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




